DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/04/2021 has been entered.  Claims 1-5, 9-11, 14-15, and 24-25 remain pending in the application.  Claims 10-11, 14-15, and 32 have been withdrawn.  Claims 6-8, 12-13, and 16-23 have been canceled.  New claims 26-33 have been added.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 11/24/2020.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 has been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: Paragraph [0090], at the top of page 19, describes FIG 9 in terms of the red data points and the blue data points.  However, FIG. 9 is in black and white and contains no legend.  Thus the reader cannot tell which line contains the red data points and which the blue ones.  
Appropriate correction is required.

Election/Restrictions
Newly submitted claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim requires that the point energy source comprises at least one of a maser or a plasma gun.  This limitation is mutually exclusive with original claim 2, which requires that the point energy source is a laser.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1, 4, 9, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20160059313 A1), in view of Combustion synthesis of ZnSe with strong red emission, Liu et al., Materials and Design 97, pp. 33-44, February 18, 2016.  
Regarding claim 1, 4, 9, and 27, Tang teaches “thermoelectric materials prepared by self-propagating high temperature synthesis (SHS) process combining with Plasma activated sintering and methods for preparing thereof” (abstract).  Tang teaches that “the Stoichiometric of the compound is Cu2CdSnSe4” (which reads upon “wherein the metallic alloy is a quaternary alloy containing cadmium”, as recited in instant claim 27; paragraph [0295]).  Tang teaches that “the detailed procedure of the ultra-fast preparation method of Cu2CdSnSe4 thermoelectric material is as following” (which reads upon “a method of forming a metallic alloy comprising”, as recited in the instant claim; paragraph [0296]).  Tang teaches that “Stoichiometric amounts Cu2ZnSnSe4 of high purity single elemental Cu (4N), Se (4N), Cd (4N), Sn (4N) powders were weighed and mixed in the agate mortar with the weight about 5 gram” (which reads upon “blending a mixture of particles of a first metallic substance comprising Cd, and particles of at least one second substance comprising at least one of Se, Te, S, Hg, or Zn, thereby forming a blended mixture”, as recited in the instant claim; which reads upon “wherein the blended mixture further comprises at least one dopant selected from the group consisting of: Bi; Cl; Cu; Sb; Hg; In; Ga; Ag; Au; Br; I; As; Pb; Na; Li; K; B; Al; Tl; Ge; Sn; P; Si; and F”, as recited in instant claim 9; paragraph [0296]).  Tang teaches that “the mixed powder was loaded into a stainless steel die and cold-pressed into a pellet with the size of φ10 mm under the pressure of 10-15 MPa holding for 5 min” (which reads upon “pressurizing the blended mixture to a pressure of about 100 to 20,000 KPa in a pressure reactor”, as recited in instant claim 1; paragraph [0296]; 10-15 MPa is 10000 – 125000 KPa).  Tang teaches that “the pellet obtained was initiated by point-heating a small part (usually the bottom) of the sample” (which reads upon  any reactor is by default cooled by it's surroundings, if the surroundings has a lower temperature than the inside of the reactor; it can therefore be assumed that any reactor is cooled, at least by the surrounding air).  Tang teaches that “once started, a wave of exothermic reactions (combustion wave) passes through the remaining material as the liberated heat of fusion in one section is sufficient to maintain the reaction in the neighboring section of the compact” (paragraph [0032]).  Tang teaches that “then the pellet was cool down to room temperature in the air” (which reads upon “thereby forming an alloyed ingot comprising the metallic alloy”, as recited in the instant claim; paragraph [0032]).  
	Tang is silent regarding the size of the particles.  Regarding the subject limitation, in order to carry out the invention of Tang, it would have been necessary and obvious to look to the prior art for exemplary sizes of the particles used in SHS reactions.  Liu provides this teaching.  
	Liu is similarly concerned with self-sustained combustion reactions (page 33).  Liu teaches that “High-purity element powders of Zn (purity N 99.9%, 200 mesh) and Se (purity N 99.9%, 200 mesh) were weighed and mixed in an agate mortar” (which reads upon “blending a mixture of particles of a first metallic substance having a particle size of less than 100 µm and particles of at least one second substance having a particle size of less than 100 µm”, as recited in instant claim 1; which reads upon “wherein the blended mixture substantially comprises particles having a size selected from the group 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the powders of Tang, using the size as taught by Liu, motivated to perform a conventional SHS reaction using known and tested sizes of powders predictably suitable for SHS reaction applications.  

Claims 1, 3-4, 9, 26, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yonggao (CN 104860272 A), in view of Combustion synthesis of ZnSe with strong red emission, Liu et al., Materials and Design 97, pp. 33-44, February 18, 2016.
Regarding claims 1, 3, and 26, Yonggao teaches “a new method for rapidly preparing high-purity cadmium telluride powder, which includes the following process steps” (which reads upon “a method of forming a metallic alloy comprising”, as recited in instant claim 1; which reads upon “wherein the metallic alloy is a binary alloy containing cadmium”, as recited in instant claim 26; paragraph [0009]).  Yonggao teaches to “Mix cadmium powder and tellurium powder at a molar ratio of 1:1, then grind and mix uniformly to obtain mixed raw materials” (which reads upon “blending a mixture of particles of a first metallic substance comprising Cd and particles of at least one second substance comprising at least one of Se, Te, S, Hg, or Zn, thereby forming a blended mixture”, as recited in the instant claim; paragraph [0010]).  Yonggao teaches “Cold-pressing the mixed raw materials obtained in step 1) into a block-shaped body” (which reads upon “pressurizing the blended mixture; in a pressure reactor”, as recited in the Yonggao is silent regarding moving the block-shaped body between compression and reaction; accordingly, the compression takes place in a pressure reactor).  
Yonggao teaches that “the block body obtained in step 2) initiates a high-temperature self-propagating synthesis reaction (SHS)” (which reads upon “initiating a self-propagating reaction”, as recited in the instant claim; paragraph [0012]).  Yonggao teaches that “the cold pressing process in step 2) is: maintaining the pressure at 2-6 MPa for 2-8 min” (which reads upon “pressurizing the blended mixture to a pressure of about 100 to 20,000 KPa”, as recited in instant claim 1; which reads upon “maintaining a pressure during the self-propagating reaction, wherein the pressure 1,000-10,000 KPa”, as recited in instant claim 3; paragraph [0014]; 2-6 MPa is 2000 – 6000 KPa).  Yonggao teaches that “the high-temperature self-propagating synthesis reaction in step 3) uses point heating to heat the end of the block body, and local detonation initiates the self-propagating reaction” (which reads upon “initiating a self-propagating reaction by directing a point energy source to a localized portion of the blended mixture inside the pressure reactor”, as recited in the instant claim; paragraph [0015]).  
	Yonggao teaches that “after the reaction is completed, it is cooled naturally, and high-purity cadmium telluride powder can be obtained after grinding” (which reads upon “cooling the pressure reactor during propagation of the exothermic reaction, to remove heat generated from the reaction, thereby forming an alloyed ingot comprising the metallic alloy”, as recited in the instant claim; paragraph [0033]; the block body after reaction is an ingot; any reactor is by default cooled by its surroundings, if the surroundings has a lower temperature than the inside of the reactor; it can therefore be assumed that any reactor is cooled, at least by the surrounding air).  
	Yonggao is silent regarding the size of the particles.  Regarding the subject limitation, in order to carry out the invention of Yonggao, it would have been necessary and obvious to look to the prior art for exemplary sizes of the particles used in SHS reactions.  Liu provides this teaching.  
	Liu is similarly concerned with self-sustained combustion reactions (page 33).  Liu teaches that “High-purity element powders of Zn (purity N 99.9%, 200 mesh) and Se (purity N 99.9%, 200 mesh) were weighed and mixed in an agate mortar” (which reads upon “blending a mixture of particles of a first metallic substance having a particle size of less than 100 µm and particles of at least one second substance having a particle size of less than 100 µm”, as recited in the instant claim; page 34; 200 mesh is 75 µm).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the powders of Yonggao, using the size as taught by Liu, motivated to perform a conventional SHS reaction using known and tested sizes of powders predictably suitable for SHS reaction applications.  
Regarding claim 4, modified Yonggao teaches the method of claim 1 as stated above.  Liu teaches that “High-purity element powders of Zn (purity N 99.9%, 200 mesh) and Se (purity N 99.9%, 200 mesh) were weighed and mixed in an agate mortar” (page 34; 200 mesh is 75 µm).
Regarding claim 9, modified Yonggao teaches the method of claim 1 as stated above.  Yonggao is silent regarding a dopant.  Liu is similarly concerned with self-sustained combustion reactions (page 33).  Liu teaches that “in some cases, 
Regarding claims 29 and 31, modified Yonggao teaches the method of claim 1 as stated above.  Yonggao is silent regarding a quenchant.  Liu is similarly concerned with self-sustained combustion reactions (page 33).  Liu teaches that “in some cases, commercial NaCl (Analytical Reagent) was added into the (Zn + Se) mixture with weight percent of 10, 20, 30, 40, and 50 wt% in order to decrease the reaction temperature” (which reads upon “wherein the blended mixture further comprises a quenchant, , and wherein a composition of the blended mixture comprises from about 5% to about 60% quenchant by weight”, as recited in the instant claim; page 34).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add NaCl to the mixture of Yonggao, as taught by Liu to decrease the reaction temperature.  Regarding the limitation wherein the quenchant comprises quenchant particles having a size in a range from about 10 pm to about 300 pm, Liu is silent regarding the size the NaCl.  Liu teaches that “High-purity element powders of Zn (purity N 99.9%, 200 mesh) and Se (purity N 99.9%, 200 mesh) were weighed and mixed in an agate mortar” (which reads upon “blending a mixture of particles of a first 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a commercial reagent NaCl, using the same size as the reactant powders as taught by Liu, motivated to perform a conventional SHS reaction using known and tested sizes of powders predictably suitable for SHS reaction applications.  

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yonggao (CN 104860272 A), and Combustion synthesis of ZnSe with strong red emission, Liu et al., Materials and Design 97, pp. 33-44, February 18, 2016 as applied to claim 1 above, and further in view of Lowrance et al. (US 5382405 A).
Regarding claim 2, modified Yonggao teaches the method of claim 1 as stated above.  Yonggao is silent regarding the point energy source.  Regarding the subject limitation, in order to carry out the invention of Yonggao, it would have been necessary and obvious to look to the prior art for exemplary point energy sources used in SHS reactions.  Lowrance provides this teaching.  
Lowrance is similarly concerned with self-propagating high-temperature synthesis (SHS) reaction (abstract).  Lowrance teaches that “the SHS reaction then is initiated at one surface or edge of the preform, for example, by heating a surface of the preform until the activation temperature of the reaction is reached” (column 2, lines 41-49).  Lowrance teaches that “heating of the preform usually is accomplished by .  

Claims 5, 24, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yonggao (CN 104860272 A), and Combustion synthesis of ZnSe with strong red emission, Liu et al., Materials and Design 97, pp. 33-44, February 18, 2016 as applied to claim 1 above, and further in view of Lowrance et al. (US 5382405 A).
Regarding claims 5 and 33, modified Yonggao teaches the method of claim 1 as stated above.  
Yonggao is silent regarding annealing.  
Shaw is similarly concerned with a controlled temperature reactive sintering process (self-sustained combustion reaction) for producing finely divided intermetallic and ceramic powders (column 1, lines 6-12).  Shaw teaches that “reactive sintering is a powder metallurgy process which can be used to create intermetallic and ceramic compounds” (column 1, lines 33-55).  Shaw teaches that “heat is liberated in the process as the constituent powders react 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Yonggao an annealing step, as taught by Shaw to increase the amount of a desired phase, up to a pure phase to provide advantages in thermal spraying of the resulting product.  
Regarding claim 24, Yonggao teaches the method of claim 1 as stated above.  Yonggao teaches that “the total mass of the raw materials is 5g” (paragraph [0031]; 5g is a laboratory scale, not a commercial scale reaction).  
Yonggao is silent regarding wherein the pressure reactor is cooled during the self propagating exothermic reaction by means of coolant fluid circulating about the pressure reactor in a cooling jacket.  
Shaw is similarly concerned with a controlled temperature reactive sintering process (self-sustained combustion reaction) for producing finely divided 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the laboratory scale reactor using ambient air cooling of Yonggao with an industrial scale reactor using water jacket cooling, as taught by Shaw to enable more of the product to be made per batch.  The rate of required heat removal for a given intermetallic will be primarily a function of the size and shape of the reacting mass.  Accordingly, One of ordinary skill in the art would choose a reactor equipped with a cooling jacket when working with a commercial scale self propagating exothermic reaction to avoid dangerous overheating and to avoid loss of materials to evaporation or sublimation.  

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20160059313 A1), and Combustion synthesis of ZnSe with strong red emission, Liu et al., Materials and Design 97, pp. 33-44, February 18, 2016, as applied to claim 1 above, and further in view of Reshak et al., Effect of increasing tellurium content on the electronic and optical properties of cadmium selenide telluride alloys CdSe1−xTex: An ab initio study, Journal of Alloys and Compounds 509 (2011) pp. 6737–6750.  
Regarding claims 25 and 28, modified Tang teaches the method of claim 1 as stated above.  Tang teaches that “the objects of the present disclosure is to provide an ultra-fast fabrication method for preparing high performance thermoelectric materials” (paragraph [0005]).  Tang teaches that “we found that the criterion often quoted in the literature as the necessary precondition for self-sustainability of the combustion wave, Tad≧1800 K, where Tad is the maximum temperature to which the reacting compact is raised as the combustion wave passes through, is not universal and certainly not applicable to thermoelectric compound semiconductors” (paragraph [0005]).  Tang teaches that “the new criterion covers all materials synthesized by SHS, including the high temperature refractory compounds for which the Tad≧1800 K criterion was originally developed” (paragraph [0005]).  Tang teaches that “our work opens a new avenue for ultra-fast, low cost, mass production fabrication of efficient thermoelectric materials and the new insight into the combustion process greatly broadens the scope of materials that can be successfully synthesized by SHS processing” (paragraph [0005]).  
xTe(1_x), wherein x is between 0.20 and 0.99.  
Reshak is similarly concerned with the electric properties of alloys of cadmium and selenium (abstract).  Reshak teaches “significant enhancement of the electronic properties as a function of tellurium concentration” (page 6737).  Reshak teaches “the possibility of fabrication of novel materials with adjustable electronic and magnetic properties” (page 6737).  Reshak teaches that “we thought it would be worthwhile to study the alloys of CdSe and CdTe and investigate the effect of varying Te content in the CdSe1−xTex ternary alloys on the band structure and finally on the linear and nonlinear optical susceptibilities” (page 6738).  Reshak teaches “cadmium–selenide–telluride alloys CdSe1−xTex (x = 0.0, 0.25, 0.5, and 0.75)” (page 6738).  Reshak teaches that “when we replace one of Se atoms by Te atom to form the CdSe0.5Te0.5 alloy we notice that the amplitude of Se-s/p and Te-s/p structures increases whereas when we replaced one of Se atoms from the CdSe0.5Te0.5 alloy by one Te atom to form the CdSe0.25Te0.75 alloy we observe that the amplitude of the Se-s/p structures are substantially increased while the amplitudes of Te-s/p atoms are significantly reduced” (page 6740).  Reshak teaches that “the enhancement of the nonlinear optical functionality of the CdSe1−xTex alloys with increasing the concentration of Te” (page 6749).  Reshak teaches that “the work may be used in the future for engineering, search and design of the crystals with better SHG by 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the materials of Tang with cadmium–selenide–telluride alloys CdSe1−xTex (x = 0.0, 0.25, 0.5, and 0.75), as taught by Reshak to fabricate of novel materials with adjustable electronic and magnetic properties using ultra-fast, low cost, mass production fabrication of efficient thermoelectric materials and the new insight into the combustion process which greatly broadens the scope of materials that can be successfully synthesized by SHS processing.  

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The instant claim is to a method of forming a metallic alloy comprising blending a mixture of particles of a first metallic substance comprising Cd having a particle size of less than 100 µm and particles of at least one second substance comprising at least one of Se, Te, S, Hg or Zn having a particle size of less than 100 µm, thereby forming a blended mixture.  The method continues with pressurizing the blended mixture to a pressure of about 100 to 20,000 KPa in a pressure reactor; and initiating a self-
The closest prior art is Yonggao (CN 104860272 A), in view of Combustion synthesis of ZnSe with strong red emission, Liu et al., Materials and Design 97, pp. 33-44, February 18, 2016, as applied to claim 29 above.  
The art of record fails to teach or suggest wherein the blended mixture further comprises a quenchant, and wherein the quenchant comprises at least one of CdTe, CdSe, CdS, or ZnTe, in combination with the other elements of the claim.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9, and 24-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA JANSSEN/Examiner, Art Unit 1733